Title: George Jefferson to Thomas Jefferson, 5 May 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 5th May 1809
          Your favor of the 1st leaves me no hope of recovering the trunk No 28.—it confirms me in the opinion that I sent four trunks, than which I never had been more confident of any thing in my life, until by referring to the bill of lading, I found that you had only three: but since the receipt of your letter, it occurs to us that Wm A. Burwell had an empty trunk here, which we find is gone.
          It appears to me that I recollect the trunk which you describe, & a remark of the drayman of its being very heavy.—As to a mistake in delivering it to a wrong boat, it could not well have happened, as one dray carried all the articles, having a full load each time. I was very particular too, in directing Harry to go with every load.—he went off, and returned, each time with the dray.—It must have been stolen from him on his way up.—There is no hope of the trunk being having been wrong delivered by the Captain, as Mr Gibson tells me that he was more than commonly particular in examining the packages, (I was absent) the Capt having made such an enormous charge of freight, as to induce him to examine measure each, and compare them particularly with the bill of lading. Had I sent the things by a white Man, I should have thought my self remiss in not taking a receipt—but with a negro, I  should have considered my memorandum as good evidence, as my a receipt written & read by myself, even had he not belonged to Mr Randolph.
          Shall I advertize the trunk?
          I am Dear Sir Your Very humble servt Geo. Jefferson
        